William H. Rehnquist: submitted We'll hear argument next in Number oh oh twelve forty-nine, Caren Cronk Thomas and Windy City Hemp Development Board versus the Chicago Park District. Mr. Wilson. [Inaudible]
Richard L. Wilson: Mr. Chief Justice, and may it please the Court, in the unanimous opinion in Freedman versus Maryland this court stated that when the government imposes a permit requirement on the exercise of free speech, that permit scheme must include certain procedural safeguards which are there, quite obviously, to prevent the unwarranted and perhaps unlawful delay or suppression of speech that might occur without them. [Inaudible]
William H. Rehnquist: Well, Freedman was q- a quite different case from the present one. D-, You agree with that, don't you? I mean, there you're talking about some form of censorship. Here you're prob- talking about a permit to use a park that one-, a lot of other people want to use.
Richard L. Wilson: While I agree that there's a difference between the two cases, this case begs for more protection than the speech involved in Freedman. Because after all, the Freedman case was specifically specifically arose from a censorship scheme which was aimed at sexually explicit speech. This is a case involving core political speech. And although...
Richard L. Wilson: the... Well...
Sandra Day O'Connor: is this...
Sandra Day O'Connor: content neutral...
Speaker: in your...
Sandra Day O'Connor: in your view, the regulation?
Richard L. Wilson: I I believe that the regulation in this case is content...
Speaker: neutral.
Richard L. Wilson: It is rife with the opportunity to make viewpoint based decisions, but not on its face.
Anthony M. Kennedy: Well I I I I h- h- h- have to say that I, in thinking about the case, I suppose analytically this is a prior restraint.
Richard L. Wilson: Justice Kennedy, with respect, I could not disagree with you more, and I think we can look at a few cases to show that this is surely a prior restraint case, and the one that comes to mind most readily is where that exact same question was presented to this Court when, in FW PBS versus The City of Dallas, the Fifth Circuit had held that the Dallas licensing scheme, which was content-neutral, period, in all regards, which a content-neutral licensing scheme licensing sexually oriented business in Dallas, was a time, place, and manner restriction, and this Court rejected that approach and said, first we find that it is an unlawful prior restraint, and therefore...
Speaker: it is...
Sandra Day O'Connor: I think your premise may be one that w- we're going to have trouble adopting.
Richard L. Wilson: Justice O'Connor, there's no indication in this record or in any...
Speaker: situation that I'm aware of...
Sandra Day O'Connor: answer whether that is possible, under First Amendment time, place, and manner doctrine.
Speaker: Is that not possible?
Richard L. Wilson: Certainly, Justice O'Connor, that's possible.
Speaker: But aren't you...
Ruth Bader Ginsburg: the standards there was a list of thirteen, and they seem to be reasonable, fairly cle- clear standards, and you are coming to us with a facial challenge, and are we to project that those standards will not work properly? You're not coming to us with any concrete case.
Richard L. Wilson: Justice Ginsburg, the record in this instance is a solid, concrete case.
Ruth Bader Ginsburg: And then he was granted it, as I understand it.
Richard L. Wilson: Mr. McDonald never received a permit.
Speaker: for permit...
Ruth Bader Ginsburg: conduct his expression.
Speaker: He was allowed...
Richard L. Wilson: to conduct a spontaneous rally on a very limited basis.
Speaker: no structures.
Ruth Bader Ginsburg: in the list that we have are functions that were being held at the park.
Richard L. Wilson: One of the events in the lodging material?
Ruth Bader Ginsburg: Yes.
Richard L. Wilson: Yes, that is true.
Speaker: to go some place else.
Speaker: In any...
Anthony M. Kennedy: point remains that I I I just think you overstate the case when you tell us this is a Freedman case.
Speaker: Now...
Richard L. Wilson: I think clearly it's a prior restraint.
Speaker: I mean, there are two...
William H. Rehnquist: disagree with Justice Kennedy's suggestion.
Richard L. Wilson: Mr. Chief Justice, from Neer versus Minnesota forward, the Court has said that when speech is prohibited in advance, that is a...
Speaker: prior restraint.
William H. Rehnquist: Neer was the shutting down of an, a padlocking of...
Speaker: a newspaper of a private...
William H. Rehnquist: y- the the the shoe is on the other foot here.
Richard L. Wilson: My problem with that, Mr. Chief Justice, is not that you have to get in line with other people and and share the use of the park, which was Justice O'Connor's concern when she posed the time, place, and manner re- question.
Speaker: line will be silent...
Sandra Day O'Connor: language of, may grant, is something that allows too much discretion? Is that your complaint?
Richard L. Wilson: It is one of our...
Speaker: complaints, and s- even that...
Sandra Day O'Connor: read may as shall grant, if these conditions are met?
Speaker: Well, it says, it says may deny is what it says.
Sandra Day O'Connor: but maybe it mean means that the permit must be granted if the categories are met.
Richard L. Wilson: But that's not what it says, Justice O'Connor.
Speaker: creates the potential...
Antonin Scalia: You agree it must be granted if the conditions are met.
Richard L. Wilson: Correct.
Antonin Scalia: You you you agree that if the conditions are met, your, if your client meets all the conditions, he gets in.
Richard L. Wilson: I agree with that, Justice Scalia.
Speaker: What I...
Antonin Scalia: client doesn't meet some of the conditions, he may not be allowed in, whereas somebody that the park district likes more will be allowed in.
Speaker: That's what your complaint,
David H. Souter: That same thing was true, wasn't it, in Poulos? I mean, the language in Poulos was even more protean than the language in in in in the may phrase.
Richard L. Wilson: I think Poulos w- would have been decided differently by this Court...
Speaker: had the...
David H. Souter: got to overrule it to...
Speaker: to hold...
David H. Souter: your way.
Richard L. Wilson: Had had the had the had your had your court, the supreme court of New Hampshire, not construed that statute in such a limiting way to say that if you apply for a permit under Poulos and under Cox you get the permit, there was no discretion to deny, and in the opinion that this Court wrote in Poulos, it pointed that out, that that cured the problem in that case, and I think realistically this Court has recognized...
Speaker: the...
David H. Souter: wasn't the discretion left the same discretion, in effect, to evaluate facts, and to act based upon that evaluation which the Chicago scheme allowed Chicago?
Richard L. Wilson: My understanding of that case is that after the construction of the Hamp- the New Hampshire Supreme court placed on it, that became part and parcel of the statute, and even though the statute retained the discretion, it had authoritively[:authoritatively] been limited by the New Hampshire Supreme Court, so the discretion was gone by judicial act and not by legislative change.
Antonin Scalia: The discretion was gone to deny somebody who met the conditions?
Richard L. Wilson: Yes, sir.
Antonin Scalia: But there, was there no discretion to grant someone who did not meet the conditions? Did the s- New Hampshire supreme court speak to that?
Speaker: Well, the interesting...
Antonin Scalia: the latter that you're complaining about, not...
Speaker: the former.
Richard L. Wilson: By the way, Justice Scalia, there's another aspect of your inquiry, a- and we both agree, obviously, that if you meet the qualifications, you're entitled to the permit.
Speaker: But that didn't...
Ruth Bader Ginsburg: but that didn't happen, and you you say you give us this one instance.
Richard L. Wilson: First, in direct answer to Justice O'Connor's inquiry, a scheme that says you may not obtain a permit for an event at a day and time for which another permit has already been issued, no question.
Anthony M. Kennedy: W- well but of course that s- that assumes that you're going to have a permit scheme.
Richard L. Wilson: I'm sorry, Justice Kennedy.
Anthony M. Kennedy: That that that assumes that you can have a permit scheme.
Richard L. Wilson: Surely you can have a permit scheme.
Speaker: can have a...
Anthony M. Kennedy: the what what what the requisites are for the permit scheme.
Richard L. Wilson: i- i- The question may well be, when can you lawfully deny a permit for free speech under this under a permit scheme in what is the traditional public forum, a public park, and what is the most precious of speech, core political speech.
William H. Rehnquist: Well, you're saying the most precious speech.
Speaker: No.
Richard L. Wilson: No, Mr. Chief Justice.
Speaker: or at another location.
Antonin Scalia: before the board.
Speaker: It would seem...
Antonin Scalia: positing a situation in which somebody has already been granted a permit for the time.
Richard L. Wilson: A first come, first serve rule would certainly help the situation and, of course, these permit applications are dated, time-dated and time-stamped when they are submitted, but there is no requirement that it be first come, first serve.
David H. Souter: Okay.
Richard L. Wilson: Well, obviously it's a very difficult question on facts which might never, ever occur, and I'm not claiming that when the park district is making a decision on whether to issue a permit, for space A on day A, it has to look at these permits and say, oops, political speech, first in line,
Speaker: and that's the diff-
David H. Souter: If it doesn't say that, doesn't it retain exactly the discretion that you're complaining about?
Richard L. Wilson: No, sir.
Speaker: hypothetical  assumes...
David H. Souter: we've got the collision at the door.
Richard L. Wilson: Well, I would certainly think that this case need not turn on on that somewhat...
Speaker: unlikely occurrence.
David H. Souter: I'd like to know what the principle is that you want us to apply, and I think the principle that you want to us to apply means that when they, that when they bump each other's foreheads at the door, political speech has got to win, or there's an unconstitutional discretion left, amounting to the possibility of a prior restraint.
Richard L. Wilson: I believe that's wrong because well, first of all, a- again, we're not going to find that situation, but let's assume we did, and they bump their heads on the way in.
Speaker: Yes, but you just keep...
David H. Souter: changing the hypothetical.
Richard L. Wilson: When first come, first serve does not work?
David H. Souter: Yeah, the hypo.
Richard L. Wilson: It would seem that as long as the event is suitable for that particular park, first come, first serve should always work.
William H. Rehnquist: But by hypothesis, Justice Souter's question is that you can't apply it here because they both came at the same time.
Richard L. Wilson: Well ju-
Antonin Scalia: You don't have an answer for that, right?
Speaker: Y- You don't have an answer for that situation. Okay. Yeah,
Antonin Scalia: yeah, but you think first come, first serve is a is a thoroughly reasonable rule.
Richard L. Wilson: I do.
Speaker: But you're going to tell us that, your brief tell us that...
Antonin Scalia: When when when when Pope Paul visited John Paul visited Chicago there there was a rally, or a gathering in the Chicago parks.
Richard L. Wilson: Justice Scalia...
Antonin Scalia: So that it it finds, gee, you know, the Pope is only going to be here one day, and y- you know, ma- may- maybe maybe we can have this this...
William H. Rehnquist: Hemp concert...
Antonin Scalia: Hemp concert later, yeah.
Richard L. Wilson: One one would assume that...
Speaker: the holder...
Richard L. Wilson: the holder of the permit would be reasonable in accommodating...
Speaker: such as an extraordinary event as this, and if...
Antonin Scalia: No, no, no this is an unreasonable...
Richard L. Wilson: I've met them.
Antonin Scalia: Well, it's it's not Pope John Paul, it's the Beatles, and the Beatles are only going to be there for one day.
Richard L. Wilson: No, sir, and that's why I believe that a first come, first serve rule is going to be reasonable in almost all...
Speaker: situations.
Anthony M. Kennedy: your your brief, you say that even under the first come, first serve rule the Government has the obligation to go to court to validate the permit, under Freedman, and I I just don't get that out of our c-, that's a sure, that's what Freedman said, but Freedman was a very special case, and a time, place, and manner regulation for a park is not.
Richard L. Wilson: Well, of course, Freedman ha-, I mean, that they analysis from Freedman has been used in non censorship cases, but in that case the Government needs to bear that burden.
Speaker: It's a...
Ruth Bader Ginsburg: Where? You say, the Government goes to court.
Richard L. Wilson: No question, of course, the Supremacy Clause makes Freedman applicable to that State court, but the likelihood that an individual is going to insist on going forward with judicial review when his permit was denied because another permit had already been issued is slight.
Speaker: No, but I'm asking you...
Ruth Bader Ginsburg: I asked you before, what is the scheme that you said would be constitutional, and one part of it surprised me.
Richard L. Wilson: The problem with that, we have brought a facial challenge in this case because of the difficulty, every single time one is refused a permit, in going to State court or Federal court and litigating whether that particular denial was appropriate, and the medicine here is to get rid of the bad ordinance which allows inappropriate and content-based, or viewpoint-based decisions behind closed doors, even if they are not authorized on the face of the scheme.
Speaker: Do you know any park district...
Ruth Bader Ginsburg: that does it that way?
Richard L. Wilson: Well, some have to now.
Speaker: The govern-
Ruth Bader Ginsburg: a business, a permit to operate a business, not to hold an event in a public park.
Speaker: Well, I would...
Richard L. Wilson: suggest, Justice Ginsburg, that a permit to hold a core political speech rally in a public park deserves at least as much protection as the permit to operate an adult...
Speaker: bookstore.
Speaker: for content neutral...
Speaker: cases there. I say you're, I think...
William H. Rehnquist: you're wrong under our cases there.
Richard L. Wilson: But this Court has said that in cases of public parks, the power of the Government to restrict free speech activity is as, at its most circumscribed.
William H. Rehnquist: And where did we say that?
Richard L. Wilson: We said that in Hague versus you said that in Hague...
Speaker: versus CIO...
Richard L. Wilson: But no one has ever suggested, Mr. Chief Justice, that that is not the law today, and indeed, that one quotation from Hague appears in core political speeches through this day, and it is one of the most oft-repeated...
Speaker: statements from the cases.
William H. Rehnquist: valid today.
David H. Souter: But isn't isn't your argument for applying it this.
Richard L. Wilson: No, it is not, s- Justice Souter.
Stephen G. Breyer: That's that's why I the there's no need to retreat from Hague, I wouldn't think.
Richard L. Wilson: Justice Breyer, i- in order to do that it would seem that this Court would have to retreat from what it said in Forsyth, in which it stated that when a prior restraint in the form of a permit to conduct a political event in a public forum is involved, a facial challenge is appropriate,
Speaker: and the court...
Stephen G. Breyer: nobody denies you can make the challenge.
Richard L. Wilson: My answer is that this is a particular situation where facial challenges are appropriate.
Speaker: stand I...
John Paul Stevens: one question about your rule about priorities, the, and it's the basic rule.
Richard L. Wilson: Content of the speech.
John Paul Stevens: One is a one is a baseball game, another is a concert, another is is a lecture on on dinosaurs, and another is political speech.
Richard L. Wilson: If there are competing applications and one of them is a free speech event and one of them is a softball game, and the decision is made based on what the free speech event is urging, what the message is, that is entirely inappropriate.
John Paul Stevens: It, if you....
Speaker: I agree completely.
John Paul Stevens: But just supposing all you know about it is, they want to make s- it's a political rally of some kind on the one hand, baseball, music, all those can the content, without any hostility to the particular message, be one of the criteria that can can break ties?
Richard L. Wilson: If your question assumes that each of those events would be appropriate for that specific...
Speaker: location...
Richard L. Wilson: then no.
Speaker: I'd like to reserve the remainder of my time.
William H. Rehnquist: Mr. Strauss, we'll hear from you.
David A. Strauss: Thank you, Mr. Chief Justice, and may it please the Court.
Speaker: has been...
John Paul Stevens: the earlier application to be accepted,
Speaker: at least not as I read it.
David A. Strauss: Well, first come, first serve if the application is is valid, yes.
John Paul Stevens: It is required to be accepted? W- Which one of those says that.
David A. Strauss: Well, it- i- the a valid applica-, a fully executed prior application for a permit has been received, and a...
Speaker: permit has been granted...
David A. Strauss: That's a reason for denial,
Speaker: right.
John Paul Stevens: doesn't say the converse, that it must be accepted if it's earlier.
David A. Strauss: Well, the a the , the only ground for denial there are other ground- possible grounds for denial, but one ground for denial is someone was there first.
Antonin Scalia: Well, it it works out that way because of the provision that says applications shall be processed...
Speaker: in the order of receipt.
Speaker: So will effectively be...
John Paul Stevens: I don't see I really don't see it, and I'm not sure it's commanded, either, but...
Speaker: I guess...
John Paul Stevens: Do you think that that's constitutionally required that it be a first come, first serve rule?
David A. Strauss: Well, it is our system, Justice Stevens.
Antonin Scalia: Can you ask for the park three years in advance?
David A. Strauss: My understanding, Justice Scalia, is that we have a practice, although I don't know if it's in, if it's written down anywhere, of not accepting applications for more than some period of time in advance,
Speaker: I think six months.
Speaker: There's some some provision...
Sandra Day O'Connor: whole scheme is written on the basis that the permit may be denied, and there are a set of criteria, but it doesn't appear to be any affirmative requirement that anything be granted if it meets all the requirements.
David A. Strauss: Oh, Justice O'Connor, we we we do have to grant it if it meets those requirements.
Sandra Day O'Connor: May deny.
David A. Strauss: may deny is an authorization to the park district to deny in these circumstances.
Speaker: And not otherwise.
Sandra Day O'Connor: And and it doesn't do anything to govern how you grant competing applications, other than the fact that you say there is some kind of built in first come, first serve basis.
David A. Strauss: The way the competing applications are handled is on a first come, first serve basis.
Anthony M. Kennedy: One one of the objections made by the petitioner was that either in this case or, reading the regulations, you don't have to give written reasons.
Speaker: respond to that.
David A. Strauss: Justice Kennedy, we do provide reasons.
Speaker: That was my and you did in this case?
David A. Strauss: Yes, we did, in this case.
Speaker: This is...
Anthony M. Kennedy: based on on previous damage and material misrepresentations in the earlier...
David A. Strauss: That's right.
Speaker: application.
Anthony M. Kennedy: regulations require that you give the reasons?
David A. Strauss: Yes, they do.
Anthony M. Kennedy: Thank you.
David A. Strauss: It then goes on to say that where feasible, thif- if there is a com- if there is a competing use the park district will propose a way to accommodate the accomodate the use.
David H. Souter: Could you explain the the degree of discretion to grant, in the event that the conditions are not satisfied?
David A. Strauss: Yes, Justice Souter.
Speaker: And the park district's -- Late.
David A. Strauss: A late application, application that's not submitted.
David H. Souter: Would there have been discretion in this case? Regar- Let's assume the only prior violation had been the the the fact that if that earlier gathering people were still hanging around at eleven o'clock, after the park or after eleven when the park closed.
David A. Strauss: Yes, there would have been, if we had concluded that if if if the applicant said to us something that gave us reason to believe it wouldn't happen again, or if the nature of the event were such that if was scheduled earlier in the day, or something like that, that it wouldn't happen again, or if it happened again it wouldn't be so much of a problem, but we don't assert, and I don't think you can assert, consistent with the ordinance, a kind of free floating discretion to overlook violations for people we like and not for people we don't like.
Sandra Day O'Connor: Does the record tell us how many permits are granted and how many denied each year...
Speaker: by the park?
David A. Strauss: Justice O'Connor, on the grants, the record, the the most precise number we have in the record is there are thousands of applications and thousands of grants a year.
Speaker: How about denials?
David A. Strauss: Denials, Justice O'Connor, is a hard number to come up with, and this bears on the Freedman versus Maryland point, because what often happens is that the denial takes the form of saying, well we can't accommodate you at this space at this time, but if you're willing to move your event a week later, or willing to move it to this alternative site, then we can accommodate you.
Speaker: not involving speech.
Sandra Day O'Connor: a permit was denied to Mr. McDonald based on some prior event where people stayed after eleven o'clock.
David A. Strauss: Justice O'Connor, it was denied for multiple reasons.
Speaker: There was also...
Sandra Day O'Connor: administrative mechanisms in place for someone who wants to challenge the basis for the denial...
Speaker: Yup-
Sandra Day O'Connor: administratively?
David A. Strauss: Yes, there is, Justice O'Connor.
David H. Souter: I take it that's the second distinction from Freedman.
David A. Strauss: Well, the second distinction Freedman while that that is a distinction, Justice Souter, but the second distinction really is that a a a key premise of Freedman is that the decision in question was one that the courts had superior competence to make, and that the agency was to be distrusted in making.
Speaker: participation...
David H. Souter: Does the same problem get injected by the exception clause in the ordinance, that in fact they can waive conditions if there would be a First Amendment violation?
David A. Strauss: Justice Souter, that that clause, t- two two things about that clause are are salient, I think.
Speaker: and the second thing...
David A. Strauss: Which happened here.
David H. Souter: And the third distinction that you want to rely on?
David A. Strauss: The third distinction, Justice Souter, is that in the Freedman context the Court had indicated a strong preference for after the fact regulation, that if the co- if a community is concerned about obscenity, the way to regulate that is by after the fact criminal prohibitions.
Ruth Bader Ginsburg: Mr. Strauss, you've ably distinguished Freedman, but do you think that none of the procedural safeguards that were involved in Freedman are applicable here, from here starting with the basic, the the administrator has to have some time limit to act on these petitions to hold events?
David A. Strauss: Justice Ginsburg, I would put that part of Freedman in a different category.
Anthony M. Kennedy: I I think there's considerable merit, what you have just said, although at the end of your brief you you make the final argument that this is really not a speech statute anyway.
David A. Strauss: Yes.
Speaker: which, of course...
David A. Strauss: Or a zoning permit, variance of some kind, which, of course, apply to expressive activities, but to a lot of other activities, too.
Speaker: I suppose the easy way to answer...
Anthony M. Kennedy: that argument is to say we've never done this with reference to parks.
David A. Strauss: Well, that's right, Justice Kennedy, but as some of the questions from the Court suggested during my colleague's argument, because these are parks, perhaps the Government has more leeway than it would have in telling people what they can do on their own property.
Ruth Bader Ginsburg: But you did say that you you feel some impulsion from the First Amendment to have a, have to make a decision within a set time to guard against abuse of discretion.
David A. Strauss: Justice Ginsburg, I think well, for anyone claiming a violation of a constitutional right, there should be an avenue for prompt judicial review, and I , further, I think that part of Freedman is intended to deal the situation like that present in some of this Court's cases, in FW PBS and in Shuttlesworth in particular, a situation where the applicant can't be quite sure when the permit's been denied, so so so the applicant doesn't quite know when it's okay to go to court.
Speaker: ways. It can also be challenged...
John Paul Stevens: you have those provisions in means it's a little different from the ordinary zoning ordinance or business license, because those are all motivated by c- First Amendment concerns, I assume.
Speaker: prior restraint? Or are you just ducking the issue?
David A. Strauss: No, Justice Stevens, I don't I don't I wouldn't I wouldn't want to duck the issue.
Sandra Day O'Connor: So if s- if something like this is to be considered valid, what are the limits to make it reasonable as a regulation? We've already mentioned prompt action should be required, perhaps, by the park.
David A. Strauss: If the Court does not accept our argument that this is more like a business license,
Speaker: [Inaudible]
David A. Strauss: then yes, prompt action or a specified time for action by...
Speaker: the administrator.
David A. Strauss: And an opportunity for prompt judicial review, that's right.
Speaker: Otherwise, just, I'm sorry...
Ruth Bader Ginsburg: adequacy of judicial review? I take it one objection was that you don't get any actual hearing in court.
David A. Strauss: Justice Ginsburg, my reading of the Illinois cases is that that's not true even in State court and, of course, the pet- the applicant has the option of going to the Federal court.
William H. Rehnquist: Thank you, Mr. Strauss.
James A. Feldman: Mr. Chief Justice, and may it please the Court.
Sandra Day O'Connor: Well do you think we should view it as Mr. Strauss urges, as a zoning ordinance, or a business license, or as some kind of content-neutral time, place, and manner restriction?
James A. Feldman: I I think more the latter.
Antonin Scalia: It would make it a lot fairer, wouldn't it? I mean, if if, you either meet the criteria, or you don't.
Speaker: The a- the the problem would be exactly the...
James A. Feldman: kind of thing that Mr. Strauss described, is that if there is a minor if if you put in your permit application slightly too late, or there was a stray mark on your application, requiring total strictness on any of these criteria would just mean that people who really should be entitled to have the opportunity to speak...
Antonin Scalia: Well, they didn't foll- follow the rules.
James A. Feldman: But I think...
Speaker: Why don't you just say, these are the rules,
Antonin Scalia: if you come in late, you haven't complied with the rules, period.
James A. Feldman: I think as I think as Mr. Strauss I think it was Mr. Strauss said, the the the the that is whatever the flexibility or discretion that remains in a system like this would be exe- has to be exercised in accordance with those grounds for denial.
Speaker: you can...
Antonin Scalia: How do you say it doesn't frustrate the purpose of of the provision which says, you know, the the thing has to be in, you know, two weeks beforehand, if you get it in one week beforehand? How can you possibly say that doesn't frustrate the the purpose of the provision? The purpose is to give you two weeks to consider it.
James A. Feldman: Right, but I I think well, you could, it could well be that the purpose is to make sure that the park district can guarantee it can consider it, but if they if it comes in on a day, one day late but there's nothing else on top of it that they're waiting to consider, if it's in the wintertime when they have very few permit applications, they can get to it anyhow, and there's no reason for them not to permit that use of the park.
Speaker: In any event, that's...
David H. Souter: from that, I assume there's no way to write a regulation that is not going to require some some judgment, some discretion.
James A. Feldman: I I think that's right, and I think a crucial feature of this requirement is that, if, of the ordinance here is that the parks are used for multiple uses by multiple people.
Speaker: Would it be...
James A. Feldman: That should be addressed on a on a on an as applied basis, and and I think it could be in the State court proceedings, or in a nineteen eighty-three proceeding.
Anthony M. Kennedy: Along the lines of Justice Scalia's question, would it be proper for a city council or municipality to draft an ordinance just like this one and then, then at the end saying, the commissioner of parks, in his sole discretion, may waive any or all of the foregoing requirements?
James A. Feldman: I think the the only difficul- it would depend on what that meant.
Anthony M. Kennedy: Well, we've said in in a case like Forsyth that the s- discretion has to has to have s- h- have some definition and some control to it, and if you have at the end an an absolute waiver provision, s- it seems to me that would contradict that.
James A. Feldman: Oh, I I think well, I think that's right.
Speaker: guided...
Antonin Scalia: How do, where where does it say that that the may, the may grant anyway is limited to those applications that generally meet the purposes of the st-, where does it say that? Do we just take your word for it?
James A. Feldman: Well...
Speaker: Or or the park district's word for it?
James A. Feldman: I think that that would at least be the most reasonable construction of an ordinance like this, where there's a- a- attempt to detail these thirteen specific criteria quite specifically, and there's no suggestion that there's any other basis on which the park district can act, and it it, I I think that that's just the most reasonable interpretation of this kind of ordinance.
Speaker: to all.
Ruth Bader Ginsburg: Federal regulations for the use of Federal parks, the use of the Mall, do they differ with respect to the may deny?
James A. Feldman: No.
Speaker: But there is the...
Ruth Bader Ginsburg: the may deny, implying that there are cases where, although you could, you don't have to deny?
James A. Feldman: That's correct.
Antonin Scalia: And and no criteria for the waiver in the Federal s-
Speaker: in the Federal scheme either?
James A. Feldman: way those are, have consistently been applied is, those are the grounds that are suppose, to be considered i- in determining whether you can grant a permit, and there aren't other grounds on which a permit would be denied.
Antonin Scalia: And and i- is there a first come, first serve rule?
James A. Feldman: Basically, yes.
William H. Rehnquist: Thank you, Mr. Feldman.
Richard L. Wilson: Justice O'Connor, I'd like to address quickly two points that you raised.
Speaker: prompt judicial review...
Ruth Bader Ginsburg: does that mean if you pick the Fede- Federal court, that Illinois is going to write a statute that says, and if you choose to come to the Federal court rather than the State court, the Federal court is going to have X number of days to decide it?
Richard L. Wilson: Justice Ginsburg, that would be the choice of the park district of the City of Chicago, because the park district is the is the party that has to go to court to seek...
Speaker: Oh, if if...
Ruth Bader Ginsburg: you're but that's not what Justice O'Connor said in in her case.
Speaker: take that last part of Freedman.
Richard L. Wilson: But there's certainly a distinction between those businesses that Justice O'Connor was writing about in FW PBS and a...
Speaker: core political speech.
Ruth Bader Ginsburg: your notion that the scheme is invalid unless the park goes to court, and the court has a tight time line?
Speaker: We...
Richard L. Wilson: I would then say, Justice Ginsburg, that this Court has elevated the kind of sexually explicit speech in that case above the core political speech in this case, based on the content of the speech, which would fly in the...
Speaker: face of...
Ruth Bader Ginsburg: follow that at all.
William H. Rehnquist: Thank you, Mr. Wilson.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.